DOWNEY, Judge,
dissenting:
I would affirm the judgment appealed from because, in my opinion, the appellees’ theory of recovery for the concerted action of the three individuals involved in the alleged tortious conduct was adequately pled and, thus, the claimed surprise at trial was not sufficient to warrant a reversal for failure to grant appellants a continuance. Furthermore, I do not believe the granting of the motion in limine excluding evidence of what occurred initially between the alleged tortfeasors and Michael McPherson demonstrates reversible error.